Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 10, the language “the rotation shaft” should be changed to “the rotating shaft” in order to be consistent with the rotating shaft recited in line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hauter (5,669,837) in view of Rogers (3,315,642).  Regarding claim 1, Hauter discloses a ball exercise apparatus comprising a strap (10), an adjustment string (16), and an adjusting unit (44).  Hauter teaches that the ball (14) is connected to one end of the adjustment string (16) and the adjusting unit is provided between the strap and the other end of the adjustment string.  It is noted that the strap (10) of Hauter is obviously capable of extending around the neck of a user.  Note Figures 2 showing the strap large enough to extend around the neck of a user.  
Regarding the limitations directed to the adjustment unit, note column 4, lines 3-11 of Hauter stating that the adjusting unit is a spring-loaded retractable reel having a reel lock and may comprise a reel that is commonly used for dog leashes.  However, Hauter lacks the particular teachings for the adjusting unit as recited.  Rogers reveals that it is known in the art of retractable dog leashes to provide the dog leash with a receiving space that contains a winding reel (22) and an adjustment string (20) being capable of being drawn out of the adjustment unit along a wall of the receiving space.  Note Figures 2 and 3 and column 2, lines 33-49 defining a hub for the reel that rotates with the reel for adjusting the length of the adjustment string.  The hub defines a rotating shaft that is coupled to the winding reel.  Regarding the limitation for the rotation restriction unit, note Figures 3 and 4 showing a rotation restriction unit (54) which restricts the rotation of the winding reel.  It would have been obvious to one of ordinary skill in the art to provide the ball exercise apparatus of Hauter with the dog leash structure of Rogers in order to permit adjustment of the adjustment string.  
Regarding claim 2, note Figures 1, 3 and 4 of Rogers showing a lever (56) provided on an edge of the winding reel (22).  Note Figure 4 showing a locking groove (68, 70) extending from the receiving space to an outside of the adjustment unit.  Note column 3, lines 10-13 stating that 
Regarding claim 4, note Figure 1 of Rogers showing a clip (24) attached to the string.  The clip appears to be capable of rotation.  In the alternative, the examiner takes official notice that it is well known in the art of clips to use a rotatable coupling between the clip and the string in order to prevent twisting of the string.  It would have been obvious to one of ordinary skill in the art to provide the ball exercise apparatus of Hauter with a rotatable spring clip as taught by Rogers in order to prevent twisting of the string.  
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hauter (5,669,837) in view of Marshall (US 2013/0167781).  Regarding claim 1, Hauter discloses a ball exercise apparatus comprising a strap (10), an adjustment string (16), and an adjusting unit (44).  Hauter teaches that the ball (14) is connected to one end of the adjustment string (16) and the adjusting unit is provided between the strap and the other end of the adjustment string.  It is noted that the strap (10) of Hauter is obviously capable of extending around the neck of a user.  Note Figures 2 showing the strap large enough to extend around the neck of a user.  
Regarding the limitations directed to the adjustment unit, note column 4, lines 3-11 of Hauter stating that the adjusting unit is a spring-loaded retractable reel having a reel lock and may comprise a reel that is commonly used for dog leashes.  However, Hauter lacks the particular teachings for the adjusting unit as recited.  Marshall reveals that it is known in the art of retractable dog leashes to provide the dog leash with a receiving space that contains a winding reel (40) and an adjustment tether (8) being capable of being drawn out of the adjustment unit 
Regarding claim 4, note Figure 1 of Marshall showing a clip (20) attached to the string.  The clip appears to be capable of rotation.  In the alternative, the examiner takes official notice that it is well known in the art of clips to use a rotatable coupling between the clip and the string in order to prevent twisting of the string.  It would have been obvious to one of ordinary skill in the art to provide the ball exercise apparatus of Hauter with a rotatable spring clip as taught by Marshall in order to prevent twisting of the string.  
Regarding claim 5, note Figures 7-9 of Marshall showing the locking unit (57).  The locking unit is slidably received in the concave sliding groove (302) extending through the wall of the adjusting unit so that it connects the receiving space and the outside of the adjustment unit.  The locking unit is inserted into the sliding groove and moved back and forth .  Note Figures 7-9.  Marshall shows the upper surface of the reel with locking grooves (43) that extend from an edge of the winding reel towards the center.  Figures 7-9 show the locking protrusion (57) extending towards the locking groove and selectively fitted into the groove to lock rotation.  
Regarding claim 6, note Figure 7 showing a plurality of grooves (43).  
Regarding claim 7, note Figures 7-9 defining a biasing member (58), Figure 15 defining a torsion spring (318) and Figure 20 defining a torsion spring (416) for the locking mechanism.  .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hauter (5,669,837) in view of Marshall (US 2013/0167781) and Reed (US 2011/0114032).  Regarding claim 8, the combination of Hauter in view of Marshall lacks the teaching for the handle protrusion as recited.  Reed reveals that it is known in the art of dog leashes with retractable leashes to include a handle protrusion (8).  The handle protrusion is provided on the upper surface of the winding reel (30) for manually rotating the reel.  It would have been obvious to one of ordinary skill in the art to provide the dog leash as taught by Marshall with the handle protrusion of Reed in order to provide a manual means for winding up the string.  
Allowable Subject Matter
Claim 3 reads over the prior art of record.  Claim 3 requires that a compression spring is located in the concave locking groove to elastically press a side of the level.  This limitation is not taught by the prior art.  It is noted that Rogers provides an elastic spring that presses against a side of the lever, however, this spring is not located in the concave locking groove as recited.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711